      Case 3:20-cr-02123-CAB Document 25 Filed 09/29/20 PageID.42 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8
                         UNITED STATES DISTRICT COURT
 9
                      SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                 Case No. 20-CR-02123-CAB

12                     Plaintiff,
13         v.                                  ORDER AND JUDGMENT
                                               DISMISSING THE INFORMATION
14   VICTOR MANUEL RAMOS-                      WITHOUT PREJUDICE
     CAMACHO,
15
                       Defendant.
16
17        On motion of the United States and with good cause shown,

18        IT IS THE JUDGMENT OF THE COURT that the Information in this case is hereby

19 dismissed without prejudice.
20
          IT IS SO ORDERED.
21
22 Dated: 9/29/2020                     _____________________________
23                                      HON. CATHY ANN BENCIVENGO
                                        UNITED STATES DISTRICT JUDGE
24
25
26
27
28


30
